DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (US 2020/0022270 A1).

Regarding claim 1, Mori discloses a light-emitting diode (LED) display (1, fig. 1), comprising:
a display support structure (10, para. 0032);
a plurality of LED modules (20, para. 0035), each module of the plurality of modules comprising:

a front face (“a front perspective view”, fig. 1) including a plurality of openings (13), each opening configured to provide visual access to one or more LEDs (24) (para. 0048);
a rear face (“a front perspective view”, figs. 4 and 5) including at least a first and a second conductive contact (26b, para. 0040);
at least one locking mechanism (40, fig. 6) configured to secure the module to the support structure (paras. 0060 and 0061);
a first positive bus and a second negative bus (the signal connector terminals 26b may be connected to wiring (not shown) through which a signal from an external signal source may be transmitted) configured to distribute power to the plurality of LED modules (para. 0043);
wherein, when each of the plurality of LED modules (20) is secured to the support structure (10) by the at least one locking mechanism (40), the at least first conductive contact (26b) is electrically connected to the first bus and the second conductive contact is electrically connected to the second contact (paras. 0043 and 0060-0061).
Regarding claim 2, Mori discloses at least a first and a second compressible seal (e.g., silicone) affixed to the rear face of each of the plurality of modules, wherein the first seal surrounds the first conductive contact and the second seal surrounds the second contact (para. 0041).

Regarding claim 4, Mori discloses engaging the at least one locking mechanism (40) to secure each LED module of the plurality of LED modules (20) causes the first and second compressible seals to be compressed and form a weather resistant seal around the first and second conductive contacts (paras. 0043 and 0060-0061).
Regarding claim 7, Mori discloses at least one heat dissipating fin (28) extending from the rear face of each of the plurality of LED modules (para. 0041).
Regarding claim 9, Mori discloses an outwardly extending handle (70) positioned on the rear surface of each of the plurality of LED modules (paras. 0063).
Regarding claim 10, Mori discloses at least one conductive data contact positioned on the rear face of each of the plurality of LED modules (para. 0043).
Regarding claim 11, Mori discloses a plurality of contact plates (26b), wherein each of the plurality of contact plates comprises at least a first and second contact pad (26b), and wherein the first contact pad is electrically connected to the first positive bus and the second contact pad is electrically connected to the second negative bus (connecting wires) (para. 0043), and wherein when the plurality of LED modules (20) are mounted to the support structure (paras. 0032 and 0035), power is provided to each of the plurality of LED modules through at least one of the contact pads of the contact plate (para. 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ryu et al. (“Ryu”) (US 2018/0031919 A1).
Regarding claim 5, Mori does not specifically disclose each LED module of the plurality of LED modules further comprises a third and a fourth conductive contact disposed on the rear face, and wherein the at least one locking mechanism comprises four locking mechanisms with a different one of the locking mechanisms positioned proximate each of the four conductive contacts.
In a similar field of endeavor of a display device include LED modules, Ryu discloses the at least one locking mechanism comprises four locking mechanisms with a different one of the locking mechanisms positioned proximate each of the four conductive contacts (fastening members 121b, fig. 5, para. 0093). Moreover, it would have been obvious to obtain each LED module of the plurality of LED modules further 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the plurality locking mechanisms as taught by Ryu in the system of Mori in order to allow the connection reliability is ensured.
Regarding claim 6, the combination of Mori and Ryu discloses the four locking mechanisms are each positioned medially relative to the associated conductive contact (para. 0093).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Hemiller et al. (“Hemiller”) (US 2014/0003052 A1).
Regarding claim 8, Mori does not specifically disclose an outwardly extending louver positioned proximate each of the plurality of openings.
In a similar field of endeavor of a display LED module mounting, Hemiller discloses an outwardly extending louver (34, fig. 4B) positioned proximate each of the plurality of openings (para. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the louvers as taught by Hemiller in the system of Mori in order to provide a measure of shade to one or more corresponding LEDs and can thus assist in preventing interaction of the LED with sunlight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chu et al. (US 2011/0181495 A1) disclose a light emitting diode (LED) display screen including a plurality of LED display modules.
Brooks (US 2017/0345363 A1) discloses plurality of LED display modules may be configured to selectively route the power provided by a connection hub of the plurality of connection hubs to an LED display module that is adjacent to the one or more LED display modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693